Citation Nr: 0523159	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-08 588A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Entitlement to an increased initial disability evaluation for 
diabetes mellitus, type II, currently rated as 20 percent 
disabling.

Entitlement to an increased disability evaluation for 
residual scar, shell fragment wound, abdominal wall with 
history of retained metallic foreign body, rectus abdominis 
muscle, currently rated as noncompensable.  


REPRESENTATION

Appellant represented by:	American Red Cross


INTRODUCTION

The veteran served on active duty from January 1968 to 
December 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Regional Office (RO) which denied an increased 
initial evaluation for diabetes mellitus, type II, currently 
rated as 20 percent disabling, and an increased evaluation 
for residual scar, shell fragment wound, abdominal wall with 
history of retained metallic foreign body, rectus abdominis 
muscle, currently rated as noncompensable.  

During the course of this appeal, the veteran has raised the 
question of whether his children are entitled to VA benefits 
as a result of his exposure to Agent Orange.  The RO has not 
acted on this request and it is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran testified before a Veterans Law Judge at a 
hearing held in Jackson, Mississippi, in April 2005.  
Regrettably, the recording devices failed during his hearing 
and his testimony was not memorialized.  The veteran has 
opted to have another hearing in his case.  Accordingly, this 
case is REMANDED for the following action: 

Schedule the veteran for the requested 
hearing before a Veterans Law Judge 
sitting at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


